Case 1:18-cv-00549-JJM-LDA Document 43 Filed 07/14/21 Page 1 of 4 PageID #: 584




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

   ALICE PETRONE

         VS                                            C.A. NO.: 18-cv-549

   FEDERAL HOME LOAN MORTGAGE
   CORPORATION, ALIAS,
   BAYVIEW LOAN SERVICING, LLC, ALIAS
   M & T BANK, ALIAS
   AND JOHN DOE, ALIAS

   MOTION TO EXTEND TIME TO RESPOND TO DISCOVERY AND
   TO EXTEND ALL DEADLINES BY SIXTY DAYS

         Alice Petrone, by her attorney moves that this Court extend the time

   to respond to the Discovery propounded by Bayview Loan Servicing LLC

   and M & T Bank to August 13, 2021 and to extend all the scheduling

   deadlines in this case by sixty days. The Counterclaim Defendant and

   Plaintiff needs additional time to respond to the discovery propounded by

   Defendants. In addition, the recent United States Supreme Court case of

   Collins v. Yellen, (19-422, 19-563, June 23, 2021) explicitly conflicts with

   the analysis of the First Circuit in Montilla v. Federal Housing Finance

   Agency, (20-1673, First Circuit, June 8, 2021) and significantly changes the

   analysis of the due process issues in this case. The parties had been awaiting

   the Montilla opinion, which was issued before Collins v. Yellen. As a result,

   the scope of the Due Process claim and Governmental Power lodged in the


                                         1
Case 1:18-cv-00549-JJM-LDA Document 43 Filed 07/14/21 Page 2 of 4 PageID #: 585




   Executive Branch, which is the subject of part of this discovery, has been

   amplified by Collins, in which the Supreme Court held in the opinion and

   footnote 20:


   Amicus next contends that Congress may restrict the removal of the FHFA
   Director because when the Agency steps into the shoes of a regulated entity
   as its conservator or receiver, it takes on the status of a private party and thus
   does not wield executive power. But the Agency does not always act in such
   a capacity, and even when it acts as conservator or receiver, its authority
   stems from a special statute, not the laws that generally govern conservators
   and receivers. In deciding what it must do, what it cannot do, and the
   standards that govern its work, the FHFA must interpret the Recovery Act,
   and "[i]nterpreting a law enacted by Congress to implement the legislative
   mandate is the very essence of `execution' of the law." Bowsher, 478 U. S.,
   at 733; see also id., at 765 (White, J., dissenting) ("[T]he powers exercised
   by the Comptroller under the Act may be characterized as `executive' in that
   they involve the interpretation and carrying out of the Act's mandate").

   Moreover, as we have already mentioned, see supra, at 5-6, the FHFA's
   powers under the Recovery Act differ critically from those of most
   conservators and receivers. It can subordinate the best interests of the
   company to its own best interests and those of the public. See 12 U. S. C. §
   4617(b)(2)(J)(ii). Its business decisions are protected from judicial review. §
   4617(f). It is empowered to issue a "regulation or order" requiring
   stockholders, directors, and officers to exercise certain functions. §
   4617(b)(2)(C). It is authorized to issue subpoenas. § 4617(b)(2)(I). And of
   course, it has the power to put the company into conservatorship and
   simultaneously appoint itself as conservator. § 4617(a)(1). For these reasons,
   the FHFA clearly exercises executive power.[20] 3

   Amicus asserts that the FHFA's structure does not violate the separation of
   powers because the entities it regulates are Government-sponsored
   enterprises that have federal charters, serve public objectives, and receive
   "`special privileges'" like tax exemptions and certain borrowing rights. Brief
   for Court-Appointed Amicus Curiae 27-28. In amicus's view, the individual-
   liberty concerns that the removal power exists to preserve "ring hollow


                                           2
Case 1:18-cv-00549-JJM-LDA Document 43 Filed 07/14/21 Page 3 of 4 PageID #: 586




   where the only entities an agency regulates are themselves not purely private
   actors." Id., at 29 (internal quotation marks omitted).

   This argument fails because the President's removal power serves important
   purposes regardless of whether the agency in question affects ordinary
   Americans by directly regulating them or by taking actions that have a
   profound but indirect effect on their lives. And there can be no question that
   the FHFA's control over Fannie Mae and Freddie Mac can deeply impact the
   lives of millions of Americans by affecting their ability to buy and keep their
   homes.

   [20] Amicus claims that O'Melveny & Myers v. FDIC, 512 U. S. 79
   (1994), supports his argument, but that decision is far afield. It held that state
   law, not federal common law, governed an attribute of the FDIC's status as
   receiver for an insolvent savings bank. Id., at 81-82. The nature of the
   FDIC's authority in that capacity sheds no light on the nature of the FHFA's
   distinctive authority as conservator under the Recovery Act.



   The Supreme Court, thus seems to have affirmed the analysis of this Court

   in Sisti v. FHFA, by rejecting the analysis of O’Melveney. Due to the

   imposition of the foreclosure moratorium imposed by Executive Orders of

   the President and by the Federal Housing Finance Agency, the scheduling

   Orders in this case were extended at the request of Federal Home Loan

   Mortgage Corporation. That moratorium still exists.

         The Plaintiff has tried to obtain the consent of the Defendants for the

   discovery extension, but has been unable to obtain that consent.

         Wherefore Plaintiff moves that this Court extend the time for Plaintiff

   and Counterclaim Defendant to respond to the Discovery propounded by


                                           3
Case 1:18-cv-00549-JJM-LDA Document 43 Filed 07/14/21 Page 4 of 4 PageID #: 587




   thirty days and to extend the Scheduling Order by sixty days for each

   deadline.

                                                 ALICE PETRONE
                                                 By her Attorney


   July 14, 2021                                 /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, Rhode Island 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com




         CERTIFICATE OF SERVICE

         I hereby certify that I served a copy of this Motion on all attornnes of

   record by email and by electronic filing on July 14, 2021.



         /s/ John B. Ennis




                                         4
